Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-8, 13-20, 22-29 and 31-38 are allowed under condition that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c below.
Claims 9-12, 21, 30 and 39 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-8, 13-20, 22-29 and 31-39 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Forenza (US 10,848,225 B2, hereinafter Forenza ‘225).

Regarding Claims 1-8, 13-20, 22-29 and 31-39, the claims are not patentably distinct with Forenza ‘225. See the following comparison table. 

Table 1 Non-Statutory Double Patenting
Instant Application 17/100,875
Parent Patent 10,848,225
1, A multiple antenna system (MAS) with multiuser (MU) transmissions (MU-MAS) comprising: 


a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells, all sharing the same cell identifier (cell ID);  



the MU-MAS chooses a first subset of BTSs for downlink and uplink data communications based on the spatial diversity between the UEs and BTSs;  and 

a spatial processing unit exploits interference among the BTSs to create a plurality of concurrent non-interfering downlink (DL) or uplink (UL) data links, including control channel links, between the first subset of BTSs and the UEs within the same frequency band. 



a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells, all sharing the same cell identifier (cell ID);  


 
the MU-MAS chooses a subset of UEs for downlink and uplink data communications based on the spatial diversity between the UEs and BTSs;  and 

a spatial processing unit exploits interference among the BTSs to create a plurality of concurrent non-interfering downlink (DL) or uplink (UL) data links, including control channel links, between the BTSs and the subset of UEs within the same frequency band. 
 



2, The system as in claim 1 wherein the MU-MAS chooses the first subset of UEs to schedule data communications. 

3, The system as in claim 1 wherein the data communications capacity of the MU-MAS is shared among the plurality of UEs. 

3, The system as in claim 1 wherein the data communications capacity of the MU-MAS is shared among the plurality of UEs. 

4, The system as in claim 2 wherein the data communications capacity of the MU-MAS is shared among the plurality of UEs.
3, The system as in claim 1 wherein the data communications capacity of the MU-MAS is shared among the plurality of UEs. 

5, The system as in any one of claim 1, wherein the MU-MAS chooses a second subset of BTSs at a different time interval than when the MU-MAS chooses the first subset of BTSs. 

13, A multiple antenna system (MAS) with multiuser (MU) transmissions ("MU-MAS") comprising: 

a plurality of antennas or wireless transceiver devices (BTSs) distributed throughout a coverage area without cells, all sharing the same cell identifier (cell ID);  

a plurality of wireless user devices (UEs) communicatively coupled to the BTSs;  

the MU-MAS chooses a first subset of BTSs for downlink and uplink data communications based on the spatial diversity between the UEs and BTSs;  and 

6, The system as in any one of claim 2, wherein the MU-MAS chooses a second subset of BTSs at a different time interval than when the MU-MAS chooses the first subset of BTSs. 

14, The system as in claim 13 wherein the MU-MAS chooses the first subset of BTSs to schedule data communications. 
 

7, The system as in any one of claim 3, wherein the MU-MAS chooses a second subset of BTSs at a different time interval than when the MU-MAS chooses the first subset of BTSs. 

14, The system as in claim 13 wherein the MU-MAS chooses the first subset of BTSs to schedule data communications. 
 



14, The system as in claim 13 wherein the MU-MAS chooses the first subset of BTSs to schedule data communications. 
 

Claims 13-20 are rejected based on the same rationales of Claims 1-8.

Claims 22-29 are rejected based on the same rationales of Claims 1-8.

Claims 31-38 are rejected based on the same rationales of Claims 1-8.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	
/JUNG LIU/Primary Examiner, Art Unit 2473